DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the ions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Homola (US 6,391,213).
Homola discloses a process comprising the steps of applying a laser beam to a glass substrate, and applying an etchant to the substrate. In one embodiment, the etchant is acidic, and includes fluorine, e.g. fluoride ions. The portion of the substrate exposed to the laser beam etches much more rapidly than the portion of the substrate that is not exposed to the laser beam. Thus, any bump or ridge formed by the laser beam is etched away, resulting in a texture depression, or a texture valley (col.2, lines 6-15; 55-60).
Homola also discloses that it is not completely certain why ridges form in a glass or glass ceramic substrate after exposure to a laser. It is believed that for the case of glass ceramic material, the crystalline phase material in the substrate becomes amorphous, with an accompanying change in volume (col.3, lines 19-27) and aforesaid reads on the claimed limitation of “a chemical composition of the glass substrate is partially changed and thus at least one region of changed properties is created before the action of the etching medium”.
Homola discloses that after forming ridges 16, substrate 12 is subjected to an etching process using an aqueous acidic etchant comprising fluoride ions. In one embodiment, this etchant is a room temperature aqueous solution comprising ammonium bifluoride and an acid such as sulfuric acid or phosphoric acid. This etchant preferentially attacks the portion of substrate 12 that has been exposed to the laser beam (col.3, lines 28-35) and aforesaid reads on the claimed limitation of “anisotropic removal of material in a respective region of the modifications” because the preferential etching results in the formation of valleys 18 where ridges 16 were previously located (FIG. 4) and the removal of materials in the valleys 18 is anisotropic.
With regards to claim 3, Homola teaches the laser beam 14 penetrates along the beam axis on the entire substrate’s surface to produce ridges 16 (Figures 2-3; col.3, lines 9-18).
With regards to claim 10, Homola teaches the etched glass substrate 12, wherein one-sided recesses are formed on the substrate (see, Figure 4), which reads on the claimed “glass membrane”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homola (US 6,391,213) as applied to claim 1 above, and further in view of Tsunetomo et al (US 5910256).
With regards to claims 2, 4-5, Homola discloses above but fails to teach the glass substrate is partially changed before the modifications are introduced into the glass substrate.
However, Tsunetomo et al disclose a process comprising the step of treating a glass substrate by silver (Ag) ion exchanging processing; and the glass manufactured by this manner has good characteristics with respect to laser processing (col.4, lines 46-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Tsunetomo et al’s teaching of ion-exchanging the glass substrate into Homola’s teaching for improving the characteristic towards to laser processing as taught by Tsunetomo et al.	
With regards to claim 9, Tsunetomo et al disclose that the Ag ion exchange processing is carried out by the following steps. A mixture of silver nitrate and sodium nitrate mixed at 50 mol % --50 mol % is used as molten-salt for the Ag ion exchange, and the glass to be treated is dipped in a reactor vessel of quartz for 30 minutes. The temperature of the molten-salt is kept at 300.degree. C. in an electric furnace, and the reaction occurs in air. By conducting this process, Na.sup.+ ions on the surface of the glass are eluted and Ag.sup.+ ions contained in the salt are diffused into the glass (namely, the so called "ion exchange" process occurs). 
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention that the penetration of ions on the glass substrate surface depends on the electric voltage and such would be easily recognized by the skilled artesian as Tsunetomo et al disclose above that an electric furnace being used during the silver ion-exchanging process.
With regards to claims 6-7, Tsunetomo et al disclose above that the glass substrate is dipped in a bath and the silver ions are diffused or ion-exchange occurs at the outer surface of the glass substrate.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homola (US 6,391,213) as applied to claim 1 above, and further in view of Hooper et al (US 8,994,868).
Homola discloses above but fails to explicitly disclose that the etching is performed by immersing the glass substrate in an etching bath.
However, Hooper et al disclose a process comprising wet-etch process was performed by subjecting a substrate containing a laser-machined feature to a first wet-etch process for 1 minute by immersing the laser-machined feature in a first etchant (col.5, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Hooper et al’s teaching of immersing the glass substrate after laser-machined or laser trated into Homola’s teaching for effectively etching the substrate as taught by Hooper et al.	
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. JP-2018-522804 discloses a process of introducing a glass substrate to modify portions of the substrate then performing an wet etching process by immersing the substrate in an etching bath to create recesses in the glass substrate to remove modified portions (see Figure 3 and the related portions in the disclosure).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713